Citation Nr: 1204091	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  09-17 653 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.

The Veteran performed active military service from February 1945 to July 1946.  He died in September 2006.  The appellant is his surviving spouse. 

This matter arises to the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, that reopened a claim, but then denied the claim.

In January 2010, the Board reviewed the October 2008 RO rating decision, affirmed the reopening of the claim, and then denied the claim on the merits.  In May 2011, the United States Court of Appeals for Veterans Claims (hereinafter: the Court) remanded that portion of the Board decision that denied service connection for the cause of death for re-adjudication consistent with the Court's memorandum decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.







REMAND

In a May 2011 memorandum decision, the Court held that the Board should have remanded the case for clarification of a VA medical opinion heavily relied upon in its January 2010 decision.  The opinion, submitted by a VA physician, suggests a connection between the cause of death and active military service, but fails to address the at least as likely as not (50 percent or greater possibility) legal standard employed by VA when deciding matters where uncertainty exists.  The Board must therefore remand the matter for clarification by the physician.  See 38 C.F.R. § 4.2.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should arrange for Dr. R. B. B., the VA physician who authored the November 8, 2007, Internal Medicine Attending Note, to offer an addendum medical opinion.  The physician is asked to do the following:

I.  Note a review of the claims files. 

II.  Address the following three questions: 

(1). Is it at least as likely as not (50 percent or greater probability) that the deceased veteran had asbestosis?

(2). Is it at least as likely as not that asbestosis, which was not identified as a primary cause of death, nevertheless "contributed substantially and materially" to death, "combined to cause death," or "aided or lent assistance to the production of death?"

(3). Is it at least as likely as not that there was a "causal connection" between asbestosis and death, as opposed to asbestosis "casually" sharing in producing death?"

The physician should offer a rationale for any conclusion.  If any question cannot be answered, the physician should state the reason.  If the requested physician is not available, a qualified substitute may be used.  

2.  Following the above, the AMC should review all relevant evidence and re-adjudicate the claim.  If the desired benefits are not granted, an appropriate SSOC should be issued.  The appellant and her representative should be afforded an opportunity to respond to the SSOC before the claims folders are returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



